Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one of the scanning signal transmission lines is connected to one of the data lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 11 recite the limitation: “one of the scanning signal transmission lines is connected to one of the data lines”. In other words, a scan signal carrying wire is connected to a data signal carrying wire. However, per the figures and the written description, all scan signal carrying wires are ensured to not be in connection with data lines. For example, per ¶ 57 of the descriptions: “In order to prevent the scan signal transmission line 330 from being connected to the data signal transmission line resulting in short-circuiting, when the scanning signal transmission line 330 and the data signal transmission line are arranged in a same layer, and any one of transmission line type in the scanning signal transmission line 330 or the data signal transmission line has a jump arrangement.”
For examination purposes the claims are read as: one of the scanning signal transmission lines is connected to one of a plurality of gate lines. This is consistent with the descriptions and figures such as fig. 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2014/0152938 A1, hereinafter “Lee”.
	Regarding claim 1, Lee teaches a display panel (fig. 1, PNL, ¶ 25), wherein the display panel comprises a first substrate (fig. 8, SUBS, ¶ 61), a driving circuit layer located on the first substrate (fig. 8, layers between SUBS and PAC, ¶ 61; also see fig. 9A-G), and a first common electrode layer located on the driving circuit layer (fig. 8, COM, ¶ 64); and the display panel comprises at least one scanning signal transmission line (fig. 4, VG1, ¶ 36 and 61) located between two adjacent data lines (fig. 4, see data lines D1-5) and arranged in parallel with the data lines (see fig. 4), and one of the scanning signal transmission lines is connected to one of a plurality of scan lines (fig. 4, VG1 is connected to G1; ¶ 61); wherein the scanning signal transmission line and the driving circuit layer are arranged in a same layer (fig. 8, note VG5 and D3/4 are on the same layer and per fig. 9B, such a layer is a driving circuit layer; see ¶ 68).

	Regarding claim 11, Lee teaches a display device (fig. 1, ¶ 25), wherein the display device comprises a display panel (fig. 1, PNL, ¶ 25), and a polarizer layer (¶ 28) and a cover layer (fig. 8, PAS2 covers the layers) located on the display panel; the display panel comprises a first substrate (fig. 8, SUBS, ¶ 61), a driving circuit layer located on the first substrate (fig. 8, layers between SUBS and PAC, ¶ 61; also see fig. 9A-G), and a first common electrode layer located on the driving circuit layer (fig. 8, COM, ¶ 64); and the display panel comprises at least one scanning signal transmission line (fig. 4, VG1, ¶ 36 and 61) located between two adjacent data lines (fig. 4, see data lines D1-5) and arranged in parallel with the data lines (see fig. 4), and one of the scanning signal transmission lines is connected to one of a plurality of scan lines (fig. 4, VG1 is connected to G1; ¶ 61); wherein the scanning signal transmission line and the driving circuit layer are arranged in a same layer (fig. 8, note VG5 and D3/4 are on the same layer and per fig. 9B, such a layer is a driving circuit layer; see ¶ 68).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kurasawa et al., US 2019/0102042 A1, hereinafter “Kurasawa”, further in view of Chen et al., US 2018/0203294 A1, hereinafter “Chen”.
	Regarding claims 2 and 12, Lee does not teach that the first common electrode layer comprises a plurality of first trunk electrodes and a plurality of second trunk electrodes, and an orthographic projection of the scanning signal transmission line on the first common electrode layer is located in the first trunk electrodes; wherein the first trunk electrodes and the second trunk electrodes are vertically arranged.
	Kurasawa, however, teaches a plurality of first trunk electrodes (fig. 33, element 38b, ¶ 161) and a plurality of second trunk electrodes (fig. 33, element 38a, ¶ 161), and an orthographic projection of the scanning signal transmission line is located in the first trunk electrodes (¶ 106, element 51 are scanning signal transmission lines and per fig. 33, an orthographic projection of the first trunk electrodes covers all vertical lines between pixels); wherein the first trunk electrodes and the second trunk electrodes are vertically arranged (fig. 33, ¶ 161).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Kurasawa. The references teach display devices having similar wiring configurations. Lee teaches in ¶ 36 that a black matrix grid is formed between pixels and Kurasawa further teaches the details regarding such a black matrix or light shielding layer. One would have been motivated to make such a combination since Kurasawa teaches in ¶ 162 that such a light shielding layer would have prevented electrodes such as the scanning signal transmission line, data and scan lines from being visually recognized by a user.
	Lee and Kurasawa do not specifically teach that the first common electrode layer comprises the plurality of trunk electrodes, and an orthographic projection of the scanning signal transmission line falls on the first common electrode layer.
	Chen, however, teaches that a common electrode layer (fig. 6, 224, ¶ 61) comprises a plurality of light shielding layers (fig. 6, 222, ¶ 61; light shield layer 222).
	Based on a combination of Lee, Kurasawa and Chen, the pixels of Lee would include the light shielding elements of Kurasawa which, in view of Chen, would be combined with the common electrode layer. In other words, since Chen teaches that the common electrode layer performs the light shielding function, Kurasawa in view of Chen teach that an orthographic projection of the scanning signal transmission line on the first common electrode layer is located in the first trunk electrodes.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee in view of Kurasawa, as applied above, further in view of Chen. All references disclose display devices and Chen further teaches details regarding the formation of the light shielding material within the common electrode layer. As seen in fig. 34 of Kurasawa, the common layer COML and black matrix layer 38 are on two separate layers, however, per teachings of Chen, the two layers may be merged together, motivating one of ordinary skill to make such a combination in order to reduce a thickness of the display device.

	Regarding claims 4 and 14, Lee teaches that the scanning signal transmission line and a source/drain layer in the driving circuit layer are arranged in a same layer (fig. 9B, ¶ 68, see SDM layer which includes the VGn lines per fig. 8); and the scanning signal transmission line is electrically connected to a gate layer in the driving circuit layer by a through-hole (fig. 8, see connection of VG3 to G3 a gate layer).

	Regarding claims 5 and 15, Lee teaches that the scanning signal transmission line and a semiconductor layer in the driving circuit layer are arranged in a same layer (fig. 9B, ¶ 68, see ACT layer which includes the VGn lines per fig. 8); and the scanning signal transmission line is electrically connected to a gate layer in the driving circuit layer by a through-hole (fig. 8, see connection of VG3 to G3 a gate layer).
Claims 3, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kurasawa and Chen, as applied above, and further in view of Lee et al., US 2020/0272010 A1, hereinafter “Min”.
	Regarding claims 3 and 13, Lee, Kurasawa and Chen do not teach that the scanning signal transmission line and a gate layer in the driving circuit layer are arranged in a same layer; and the scanning signal transmission line comprises a plurality of first signal transmission units being parallel to the data lines, and a first jumper connected to two adjacent first signal transmission units; wherein the first jumper and the first signal transmission units are arranged on different layers, and the first jumper is electrically connected to two adjacent first signal transmission units by a through-hole.
	Min, however, teaches that the scanning signal transmission line (fig. 3, glb, ¶ 102-103) and a gate layer (fig. 3, GL, ¶ 70) in the driving circuit layer are arranged in a same layer (¶ 70 and 103, glb and GL belong to a first metal layer); and the scanning signal transmission line comprises a plurality of first signal transmission units being parallel to the data lines (see fig. 3, glb is parallel with DL), and a first jumper connected to two adjacent first signal transmission units (fig. 3, gla, ¶ 102, each of glb is disposed between two adjacent gate lines and gla connects them); wherein the first jumper and the first signal transmission units are arranged on different layers (¶ 103), and the first jumper is electrically connected to two adjacent first signal transmission units by a through-hole (fig. 3, see through holes 130b, ¶ 103).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa and Chen, as applied above, further in view of Min. All references teach display devices, and Min further teaches the details regarding the connections of the signal transmission units. One would have been motivated to make such a combination and provide such jumpers in order to avoid short-circuiting the signal transmission lines to other electrodes on the same. Furthermore, Min teaches in ¶ 102 that such a jumper configuration reduces the resistance value of the transmission line, further motivating one of ordinary skill to make such a combination.

	Regarding claims 7 and 17, Lee, Kurasawa and Chen do not teach that the scanning signal transmission line comprises a first scanning signal transmission line and a second scanning signal transmission line; the first scanning signal transmission line is connected in parallel with the second scanning signal transmission line; the first scanning signal transmission line and a gate layer in the driving circuit layer are arranged in a same layer, and the second scanning signal transmission line and a source/drain layer in the driving circuit layer are arranged in a same layer; the first scanning signal transmission line comprises a plurality of second signal transmission units being parallel to the data lines, and a second jumper connected to two adjacent second signal transmission units; and the second jumper and the second signal transmission units are arranged on different layers, and the second jumper is electrically connected to the two adjacent second signal transmission units by a through-hole.
	Min teaches that the scanning signal transmission line comprises a first scanning signal transmission line (fig. 3, glb, ¶ 102-103) and a second scanning signal transmission line (fig. 3, gla, ¶ 102-103); the first scanning signal transmission line is connected in parallel with the second scanning signal transmission line (fig. 3, glb is connected in parallel to gla); the first scanning signal transmission line and a gate layer in the driving circuit layer are arranged in a same layer (¶ 70 and 103, glb and GL belong to a same first metal layer), and the second scanning signal transmission line and a source/drain layer in the driving circuit layer are arranged in a same layer (¶ 70 and 103, gla and DL belong to a same second metal layer); the first scanning signal transmission line comprises a plurality of second signal transmission units being parallel to the data lines (since gla and glb are different portions of the same wire, gla is considered to comprise the plurality of second signal transmission units being parallel to the data lines DL), and a second jumper connected to two adjacent second signal transmission units (glb portions are considered to be the jumpers); and the second jumper and the second signal transmission units are arranged on different layers (¶ 130, gla and glb are on different layers), and the second jumper is electrically connected to the two adjacent second signal transmission units by a through-hole (fig. 3, through holes 130b, ¶ 103).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa and Chen, as applied above, further in view of Min. All references teach display devices, and Min further teaches the details regarding the connections of the signal transmission units. One would have been motivated to make such a combination and provide such jumpers in order to avoid short-circuiting the signal transmission lines to other electrodes on the same. Furthermore, Min teaches in ¶ 102 that such a jumper configuration reduces the resistance value of the transmission line, further motivating one of ordinary skill to make such a combination.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kurasawa and Chen, as applied above, and further in view of Kawamura et al., US 2016/0300854 A1, hereinafter “Kawamura”.
	Regarding claims 6 and 16, Lee, Kurasawa and Chen do not teach that the scanning signal transmission line and a light-shielding layer in the driving circuit layer are arranged in a same layer; and the scanning signal transmission line is electrically connected to a gate layer in the driving circuit layer by a through-hole.
	Kawamura, however, teaches that the scanning signal transmission line (fig. 25B, 140A, ¶ 167) and a common layer (205F) in the driving circuit layer are arranged in a same layer; and the scanning signal transmission line is electrically connected to a gate layer in the driving circuit layer by a through-hole (fig. 25A/B, holes 160E/170E).
	Note that per teachings of Chen as noted above, the common layer and the light shielding layer may be integrally formed. In other words, the combination of Lee, Kurasawa, Chen and Kawamura teaches that the scanning signal transmission line and a light-shielding layer in the driving circuit layer are arranged in a same layer; and the scanning signal transmission line is electrically connected to a gate layer in the driving circuit layer by a through-hole.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa and Chen, as applied above, further in view of Kawamura. Lee and Kawamura specifically teach the incorporation of lead-out or transmission lines for scan lines and Kawamura further teaches in multiple different embodiments, that the placement of the gate and or the transmission lines can be varied between different layers. As such, one would have been motivated to make such a combination in order to place the scanning transmission lines at an appropriate layer and provide the necessary connections accordingly in order to provide the gate signals to the display device.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kurasawa and Chen, as applied above, and further in view of Park et al., US 2014/0375922 A1, hereinafter “Park”.
	Regarding claims 8 and 18, Lee teaches that a length of the scanning signal transmission line is gradually increased in a direction from a side of the display panel to a central region of the display panel (fig. 6, ¶ 57-58).
	Lee, Kurasawa and Chen do not specifically teach that a length of the scanning signal transmission line is gradually decreased in a direction from a side of the display panel to a central region of the display panel.
	Park, however, clearly teaches that a length of the scanning signal transmission line is gradually decreased in a direction from a side of the display panel to a central region of the display panel (fig. 10).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa and Chen as applied above, further in view of Park. Lee teaches in ¶ 57-58 the importance of ensuring that the RC delay is kept at a minimum when transmitting the gate signal through the scanning signal transmission lines. Park further teaches in fig. 10, a configuration wherein a length of the scanning signal transmission line is gradually decreased in a direction from a side of the display panel to a central region of the display panel. Park teaches in ¶ 146 that such a configuration prevents delay of a signal, drop of a voltage, and a charging defect of a pixel voltage due to extension of the gate lines, motivating one of ordinary skill to make such a combination.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kurasawa and Chen, as applied above, further in view of Baba et al., US 2020/0174329 A1, hereinafter “Baba”, and further in view of Park. 
	Regarding claims 9 and 19, Lee, Kurasawa and Chen do not specifically teach that a cross-sectional area of the scanning signal transmission line away from a central region of the display panel is greater than a cross-sectional area of the scanning signal transmission line close to the central region of the display panel. 
	Baba, however, teaches that a cross-sectional area of the scanning signal transmission line away from a driving region of the display panel is greater than a cross-sectional area of the scanning signal transmission line close to the driving region of the display panel (fig. 12, ¶ 141-144).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa and Chen as applied above, further in view of Baba. Lee teaches in ¶ 57-58 the importance of ensuring that the RC delay is kept at a minimum when transmitting the gate signal through the scanning signal transmission lines. Baba, further teaches in ¶ 141-144 that a line resistance of the shorter transmission lines are higher than the ones that are longer in order to equalize the load or impedance of the transmission lines and further teaches that such a resistance is controlled based on the line width of the wires. As such, one would have been motivated to make such a combination in order to ensure the uniformity of the gate signals among the pixels.
	Lee, Kurasawa, Chen and Baba do not specifically teach that a cross-sectional area of the scanning signal transmission line away from a central region of the display panel is greater than a cross-sectional area of the scanning signal transmission line close to the central region of the display panel.
	Park, however, clearly teaches that a length of the scanning signal transmission line is gradually decreased in a direction from a side of the display panel to a central region of the display panel (fig. 10).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee, Kurasawa, Chen, and Baba as applied above, further in view of Park. Lee teaches in ¶ 57-58 the importance of ensuring that the RC delay is kept at a minimum when transmitting the gate signal through the scanning signal transmission lines. Park further teaches in fig. 10, a configuration wherein a length of the scanning signal transmission line is gradually decreased in a direction from a side of the display panel to a central region of the display panel. Park teaches in ¶ 146 that such a configuration prevents delay of a signal, drop of a voltage, and a charging defect of a pixel voltage due to extension of the gate lines, motivating one of ordinary skill to make such a combination.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Matsukizono, US 2018/0301472 A1, hereinafter “Sharp”.
	Regarding claims 10 and 20, Lee does not specifically teach that the scanning signal transmission line is made of a transparent material.
	Sharp, however, teaches that gate signal carrying electrodes may be transparent (¶ 129, transparent gate lines).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Sharp. The references teach display devices and Sharp further teaches that by using transparent materials for the wirings around the pixels, “it is possible to suppress the decrease in the pixel aperture ratio”, motivating one of ordinary skill to make such a combination in order to achieve a brighter and more efficient display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621